Evans, P. J.,
— This matter is before the court on a petition of Margaret DiBacco Spurgeon seeking an order changing the names of Douglas Richard DiBacco, age five, and Gary Joseph DiBacco, age two, to Douglas Richard Spurgeon and Gary Joseph Spurgeon.
At the time of hearing the father, John E. DiBacco, .appeared to resist the proposed change. He and petitioner first separated and were later divorced. Petitioner is at the present time married to Raymond Spurgeon, and she has custody of the two minors. An ■older boy, Edward, age ten, lives with his father and periodically, on the average of twice a month, visits *91with his two brothers. The father, John E. DiBaceo, pays $15 a week to petitioner for the support of the two minor children at present living with her.
The father is interested in the welfare of his children and desires to preserve his parental relationship with them, and, particularly, a continued association of the three boys as brothers under the same name. Although under some circumstances it might be in the interest of minor children that their names be changed to correspond with that of their mother who has remarried, compelling reasons, not appearing in the case before us, should be present.
The father appears to be a substantial citizen, has been at his present place of employment for over 15 years, and through his continued voluntary support of his boys indicates great interest in them. It is entirely possible that in the future he may seek and be entitled to their custody, and he is certainly responsible for their support for many years. Under these circumstances it is, in our opinion, to the interest of both boys that they retain and use the names by which they are now properly known.
And now, to wit, April 26, 1963, the petition of Margaret DiBaceo Spurgeon for. a decree changing the names of Douglas Richard DiBaceo and Gary Joseph DiBaceo is dismissed at the cost of petitioner.